Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2020 was filed was submitted with the filing of the application.  The submission is in compliance with the provisions of 37 CFR 1.97 as the NPL documents are in the file wrapper.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Doug Owens on July 19, 2021.

1. (Currently Amended) A method of relocating application context by an edge enabler client (EEC) in an edge computing system, the method comprising:
determining, by the EEC, whether the application context should be relocated by detecting that a user equipment UE has moved or that the UE is predicted or expected to move outside of a service area;
transmitting a context relocation request to a source edge enabler server (S-EES), based on the determination;
receiving a context relocation response message indicating completion of the context relocation from the S-EES; and
rerouting application data traffic, based on the context relocation response message.

2. (Previously Presented) The method of claim 1, wherein the context relocation request includes at least one piece of UE information including at least one of a UE identifier (ID) or an Internet protocol (IP) address, source edge application server (S-EAS) information including a 

3. (Previously Presented) The method of claim 2, wherein the T-EES information is acquired from an edge data network (EDN) configuration server.

4. (Original) The method of claim 1, wherein the context relocation response message includes target edge application server (T-EAS) information.

5. (Previously Presented) A user equipment (UE) for relocating application context in an edge computing system, the UE comprising:
one or more edge application clients configured to perform a client function of a service in an edge computing system;
an edge enabler client (EEC) configured to provide an edge computing service to the one or more edge application clients; and
a mobile terminal (MT) configured to communicate with the edge computing system through a mobile communication network,
wherein the EEC is configured to: 
determine whether the application context should be relocated by detecting that the UE has moved or is predicted or expected to move outside of a service area, 
transmit a context relocation request to a source edge enabler server through the MT, based on the determination, 
receive a context relocation response message indicating completion of the context relocation from the source edge enabler server through the MT, and reroute application data traffic, based on the context relocation response message.

6. (Previously Presented) The UE of claim 5, wherein the context relocation request includes at least one piece of UE information including at least one of a UE identifier (ID) or an Internet protocol (IP) address, source edge application server (S-EAS) information including a fully qualified domain name (FQDN) of an S-EAS, an application ID served by the S-EAS, and target edge enabler server (T-EES) information including an endpoint address.

7. (Previously Presented) The UE of claim 6, wherein the T-EES information is acquired from an edge data network (EDN) configuration server.

8. (Original) The UE of claim 5, wherein the context relocation response message includes target edge application server (T-EAS) information.

9. (Original) A method of relocating application context for an application service provided to a user equipment (UE) by a source edge enabler server (S-EES) in an edge computing system, the method comprising:
receiving a context relocation request for the application service from an edge application client of the UE;
transmitting the application context relocation request to a target edge enabler server (T-EES);
receiving an application context relocation response including target edge application server (T-EAS) information from the T-EES;
transmitting an application context relocation command including the T-EAS information to a source edge application server (S-EAS) providing the application service to the UE;
transmitting the application context to the T-EAS through the T-EES when the application context is received from the S-EAS; and
transmitting a context relocation completion notification to an edge enabler client (EEC) of the UE when the application context relocation completion notification is received from the S-EAS.

10. (Previously Presented) The method of claim 9, wherein the application context relocation request includes at least one piece of UE information including at least one of a UE identifier (ID) or an Internet protocol (IP) address, source edge application server (S-EAS) information including a fully qualified domain name (FQDN) of an S-EAS, an application ID served by the S-EAS, and T-EES information including an endpoint address.

11. (Previously Presented) The method of claim 9, wherein the application context relocation request includes UE information, S-EAS information, an application identifier (ID), and registration context for the S-EES of the EEC.

12. (Previously Presented) A method of relocating application context for an application service provided to a user equipment (UE) by a source edge application server (S-EAS) in an edge computing system, the method comprising:

transmitting the application context for the application service to the T-EAS through the S-EES; and
transmitting a context relocation completion notification to the S-EES.

13. (Previously Presented) A method of relocating application context for an application service provided to a user equipment (UE) by a target edge enabler server (T-EES) in an edge computing system, the method comprising:
receiving a first application context relocation request for the UE from a source edge enabler server (S-EES), based on a determination to relocate the application context by an edge enabler client (EEC);
determining a target edge application server (T-EAS), based on the received first application context relocation request for the UE;
transmitting a second application context relocation request for the UE to the determined T-EAS;
receiving an application context relocation response from the T-EAS; and
transmitting the application context relocation response to the S-EES.

14. (Previously Presented) The method of claim 13, wherein the first application context relocation request includes at least one piece of UE information including at least one of a UE identifier (ID) or an Internet protocol (IP) address, source edge application server (S-EAS) information including a fully qualified domain name (FQDN) of an S-EAS, an application ID served by the S-EAS, and T-EES information including an endpoint address.

15. (Previously Presented) The method of claim 13, wherein the second application context relocation request includes at least one piece of UE information, including at least one of a UE identifier (ID) or an Internet protocol (IP) address and source edge application server (S-EAS) information including a fully qualified domain name (FQDN) of an S-EAS.


determining, by the EEC, whether the application context should be relocated;
determining a target edge enabler server (T-EES) identifier (ID) when application context relocation is needed;
transmitting a context relocation request including source edge application server (S-EAS) information to a T-EES, based on the determination, and
receiving a response from the T-EES.

17. (Original) The method of claim 16, wherein the application client determines whether the application context should be relocated.

18. (Original) The method of claim 16, wherein the T-EES ID is determined based on initial access information or information acquired from an edge configuration server (ECS).

19. (Original) The method of claim 16, wherein the EEC determines the T-EES ID.

20. (Previously Presented) A user equipment (UE) for relocating application context in an edge computing system, the UE comprising:
one or more edge application clients configured to perform a client function of a service in the edge computing system;
an edge enabler client (EEC) configured to provide an edge computing service to the one or more application clients; and
a mobile terminal (MT) configured to communicate with the edge computing system through a mobile communication network,
wherein the application client is configured to determine whether the application context should be relocated, and
wherein the EEC is configured to determine a target edge enabler server (T-EES) identifier (ID) when application context relocation is needed, transmit a context relocation request to the T-EES through the MT, based on the determination, and receive response information from the T-EES.



22. (Original) A method of relocating application context for an application service provided to a user equipment (UE) from a target edge enabler server (T-EES) in an edge computing system, the method comprising:
receiving a first context relocation request including source edge application server (S-EAS) information from an edge enabler client (EEC) of the UE;
transmitting a second context relocation request including UE information to a target edge application server (T-EAS) for providing an application;
transmitting a third context relocation request to a source edge enabler server (S-EES) when a response corresponding to approval of the relocation is received from the T-EAS;
receiving a response to the third context relocation request from the S-EES;
transmitting received application context to the T-EAS when the application context is received from the S-EES; and
transmitting a context relocation response to the EEC. 

23. (Previously Presented) The method of claim 1, wherein detecting that the UE has moved or that the UE is predicted or expected to move outside of the service area is based on location information of the UE including the EEC and service area information for an edge data network (EDN), an edge enabler server (EES), or an edge application server.

24. (Previously Presented) The UE of claim 5, wherein detecting that the UE has moved or that the UE is predicted or expected to move outside of the service area is based on location information of the UE including the EEC and service area information for an edge data network (EDN), an edge enabler server (EES), or an edge application server.
Allowable Subject Matter
Claims 1-24 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter: A thorough review of the prior art discloses the decision to relocate the application context .

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454